DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  in the first line of the claim, the word “the” should be inserted before “driving.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 1, on line 71 the claim recites that the supporting structure is “configured to connect and support the driving ring cavity” however it is unclear as to what it is being connected to.
Line 17 recites the limitation of “driving light (pump laser)” which is indefinite as it is unclear if the driving light must be a pump laser or if any driving light would satisfy the limitation.
Line 18 recites the limitation of “a light source.” It is unclear if this is the same light source previously disclosed as the driving light, or an additional light source. The line further states that the output of the light source “is adjusted” which appears to be a method step and not based on the structural limitations of the claim.
Line 21 states that a vibration of the drive ring cavity “is transmitted” to the sensitive ring cavity and a “to-be-detected angular velocity is input along a Z-axis direction.” Each of these limitations appear to be method steps rather than structural limitations and it is unclear if an action is being taken to cause these actions or if they are somehow inherent in the structure.
Lines 22-23 disclose the angular velocity is input along a direction “perpendicular to the sensitive ring cavity,” however the sensitive ring cavity is three dimensional and therefore the direction claimed (Z-axis direction) could not be perpendicular to the cavity since it also extends in the Z-axis direction.
Regarding claim 2, the claim recites the limitation that the support structure is triangular “in consideration of mechanical stability” however it is unclear as to what is meant by this limitation as written.
claim 4, Line 10 recites the limitation of “driving light (pump laser)” which is indefinite as it is unclear if the driving light must be a pump laser or if any driving light would satisfy the limitation.
Line 13 ends with the word “comprises” however it is unclear as to what the limitations following are directed towards. The claim recites in line 11 that the output of a light source “is adjusted” and the limitations on lines 14-21 appear to be directed towards steps which relate to the adjusting. It is therefore unclear as to whether the claim is directed towards the structure or towards a method of suing the gyroscope.
Line 15 of the claim recites an “optimal” coupling and line 21 refers to a “novel” optomechanical Coriolis vibratory flowmeter, however both of these terms are vague and neither are defined in a definite manner.
Regarding claim 5, the claim recites limitations which appear to be method steps and it is therefore unclear how the claim is to be interpreted. 
Regarding claim 6, the claim recites the limitation “the same frequency” in line 4. It is unclear as to what frequency this is referring to since no frequency was previously disclosed. The claim does reference a “mechanical resonance,” however previous claim 4 discloses a frequency similar to that claimed and it is therefore unclear whether the claim should depend from claim 1 as written or from claim 5.
Regarding claim 7, the claim appears to comprise method steps similar to those above. Additionally, the term “in a case” is unclear since it is unclear as to when or how the steps following would occur, and it is a conditional phrase that would not affect the structure of the gyroscope and further limit the claim.
claim 8, the claim recites the limitation of “in a case” however it is unclear as to when or how the steps following would occur, and it is a conditional phrase that would not affect the structure of the gyroscope and further limit the claim. Additionally, the claim appears to be directed towards a method of using the gyroscope and not directed towards the structure of the gyroscope itself.

Allowable Subject Matter
Claims 1-8 may be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited discloses similar gyroscopes with a similar functionality but does not teach either alone or in combination, the specific structure found in the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589. The examiner can normally be reached M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A SHABMAN/Examiner, Art Unit 2861                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Henceforth all line numbers will refer to the page line as indicated on the right-hand margin of the claim sheets.